DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 07/13/2020; 10/29/2020; 11/24/2020; 12/23/2020; and 04/08/2020 have been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaeser et al. (US Pub 2016/0189423 A1).
Regarding claim 1; Kaeser teaches a non-transitory storage medium comprising instructions ([0003], a non-transitory computer readable medium storing computer-executable instructions) that when executed cause a graphics processor (an image processing unit 114, Fig.1)  comprising a plurality of graphics processing cores ([0027], the image processing unit 114 may include one or more processors  to: 
receive, in the graphics processor, a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level ([0002,0005,0010,0018,0025], Kaeser discloses a system and a method for dynamically adjusting rendering parameters based on user movements. In particular, the system dynamically adjusts the level-of detail (LOD) at which a 3D model is being rendered based on viewpoint movement data associated with the user viewing the 3D model such as 3D virtual reality environment via a head-mounted display. The LOD corresponds to an output resolution. Para.[0018], when the user’s head velocity exceeds a velocity threshold, image frames are rendered at a first LOD. When the user’s head movement is below the low velocity threshold, the image frames are rendered at a second LOD which is higher than the first LOD. It is understood that the virtual reality application would generate commands (e.g., a first LOD) to the image processing unit. Then, the image processing unit renders the image frames at the first LOD), and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level ([0005,0010,0018], when the user’s head movement is below the low velocity threshold, the image frames are rendered at the second LOD. In other words, the processor would receive the second LOD from the virtual reality application); 
render the first workload in the graphics processor ([0027,0035]), comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine of the graphics processor ([0018], the frames are rendered at the second LOD (lower resolution) when the user’s head movement exceeds the low velocity threshold); 
provide the first plurality of frames to a display engine of the graphics processor ([0016-0018, 0035]); 
thereafter send the first plurality of frames to a display panel ([0028], the rendered 3D model is sent to a display 116 for displaying); 
render the second workload in the graphics processor, comprising to render, from the second workload, a second plurality of frames in the rendering engine ([0005,0010,0018], the image processing unit receives the second LOD for rendering the frames); 
provide the second plurality of frames to the display engine [0016-0018,0035]); and 
thereafter send the second plurality of frames to the display panel ([0028]).
Regarding claim 8; Kaeser teaches the non-transitory storage medium of claim 1 as described above. Kaeser further teaches instructions that when executed cause the graphics processor to render the second plurality of frames having a pixel density greater than the reduced pixel density (see the analysis of claim 1; the frames rendered at the first LOD has a lower resolution than the frames rendered at the second LOD).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. (US Pub 2016/019423 A1) in view of Lim et al. (US Pub 2017/0340969 A1).
Regarding claim 2; Kaeser teaches the non-transitory storage medium of claim 1 as described above. Kaeser does not teach instructions that when executed cause the graphics processor to send the first plurality of frames to the display panel having a reduced latency.
	Lim teaches instructions that when executed cause the graphics processor to send the first plurality of frames to the display panel having a reduced latency ([0026,0027,0029,0038,0058], output image may be changed with a short latency time).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Kaeser to include the method of Lim of updating image frames with a short latency time. The motivation would have been in order to provide more realistic virtual reality service (Lim, [0029]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. (US Pub 2016/019423 A1) in view of Patney et al. (US Pub 2017/0263046 A1).
Regarding claim 3; Kaeser teaches the non-transitory storage medium of claim 1 as described above. Kaeser further teaches that instructions that when executed cause the graphics processor to render the first workload at a lower resolution than the second workload (see the analysis of claim 1 above).
	Kaeser does not teach that the graphics processor to pixel shade the workload.
 to pixel shade the workload ([0090], Patney discloses a method of implementing coarse pixel shading (CPS) to render images at variable resolutions).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system and method of Kaeser of rendering the frames at different resolutions based on the user’s head movement to include the method of implementing the coarse pixel shading CPS as taught by Patney. More specifically, when the user’s head movement is above the velocity threshold, the processor implements the coarse pixel shading to render the image frames at a lower resolution. When the user’s head movement is below the velocity threshold, the processor implements the coarse pixel shading to render the image frames at a higher resolution. The motivation would have been in order to reduce the cost of shading with little or no perceivable impact on image quality.
Regarding claim 4; Kaeser teaches the non-transitory storage medium of claim 1 as described above. Kaeser does not teach render a first region of a first frame of the first plurality of frames at a first resolution; and render a second region of the first frame at a second resolution lower than the first resolution, the first region comprising a foveated region. 
	Patney teaches render a first region of a first frame of the first plurality of frames at a first resolution; and render a second region of the first frame at a second resolution lower than the first resolution, the first region comprising a foveated region ([0021,0104], Patney discloses a foveated rendering method. In particular, an image for display is rendered with variable shading rates, where maximum shading rate corresponds with a location in the image that corresponds with a point of focus on the display. Pixels rendered at a higher shading rate (i.e., higher resolution) are perceived on the fovea of the viewer’s eye. Pixels rendered at a lower shading rate (i.e., lower resolution) are perceived on the periphery of the retina).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system and method of Kaeser to include the foveated rendering method of 
Regarding claim 5; Kaeser and Patney teach the non-transitory storage medium of claim 1 as described above. Kaeser does not teach that instructions that when executed cause the graphics processor to send the first region and the second region to the display panel, wherein the display panel comprises a head-mounted display.
	Patney teaches instructions that when executed cause the graphics processor to send the first region and the second region to the display panel, wherein the display panel comprises a head-mounted display ([0027,0088,0106], a PPU 200 generates image data for displaying on a display device which may be a head mounted display (HMD)). The motivation is the same as the rejection of claim 4.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. (US Pub 2016/019423 A1) in view of Wang et al. (US Pub 2013/0170557 A1).
Regarding claim 6; Kaeser teaches the non-transitory storage medium of claim 1 as described above. Kaeser does not teach that the graphics processor to refresh a background portion of the first plurality of frames at a lower rate than a foreground portion of the first plurality of frames.
	Wang teaches that the graphics processor to refresh a background portion of the first plurality of frames at a lower rate than a foreground portion of the first plurality of frames ([0026,0027], foreground-object can be updated 30 to 60 times per second. By contrast, a background is updated less frequently, e.g., once every 10 seconds).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system and method of Kaeser of dynamically adjusting rendering images at different LODs based on viewpoint movement to include the teaching of Wang of updating foreground object with higher rate than updating a background. The motivation would have been in order to reduce transmission bandwidth (Wang, [0027,0041]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. (US Pub 2016/019423 A1) in view of Li et al. (US Pub 2012/0105433 A1).
Regarding claim 7; Kaeser teaches the non-transitory storage medium of claim 1 as described above. Kaeser does not teach that instructions that when executed cause the graphics processor to update a depth buffer for a foreground region at a higher rate than update of the depth buffer for a background region.
	Li teaches a method of updating a depth buffer for a foreground region at a higher rate than update of the depth buffer for a background region (Li discloses an image depth information refreshing method, see Abstract, [0005] in which different refreshing frequencies are set to different image blocks. More specifically, a region of interest (i.e., foreground region) is refreshed at higher frequency (see [0023,0024]). It is understood that a background region would be refreshed at lower frequency). 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system and method of rendering images of Kaeser to include the method of Li of refreshing depth information of a foreground region at higher frequency and refreshing depth information of a background region at a lower frequency. The motivation would have been in order to improve the depth computation and to increase overall efficiency in depth computation (Li, [0002, 0005, 0023]).
Claims 9-13,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patney et al. (US Pub 2017/0263046 A1) in view of Kaeser et al. (US Pub 2016/0189423 A1).
Regarding claim 9; Patney teaches a graphics processing unit (a parallel processing unit (PPU) 200, Figs.2,3A,3B,4. The PPU 200 is a graphic processing unit, [0027]), comprising: 
an interface (a system bus 202, Fi.g.2) to couple the graphics processing unit to a processor ([0028], the PPU 200 is connected to a host processor via the system bus 202), 
a plurality of texture units (a plurality of texture units 345, Fig.3A, [0041]), 
a shared memory (shared memory 470 included in a programmable streaming multiprocessor (SM) 340, Fig.4) coupled to the plurality of texture units (the SM 340 is coupled to the texture units 345, Fig.3A), 
a plurality of register files (register file 420, Fig.4. The register file may be divided between each of functional units of the SM 340, [0051]) coupled to the shared memory (Fig.4, the register file 420 is connected to the shared memory 470 via an Interconnect network 480), 
a plurality of load/store units (load/store units (LSUs) 454, Fig.4) coupled to the shared memory (Fig.4), and 
a plurality of graphics processing cores (a plurality of processing cores 450, Fig.4) coupled to the plurality of register files (Fig.4), and 
a non-transitory storage memory comprising instructions that when executed cause at least some of the plurality of graphics processing cores to perform a foveated rendering (abstract, [0021], claim 20, a non-transitory computer readable storage medium storing instructions for rendering images utilizing a foveated rendering algorithm).
Patney does not teach receive a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level, and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level; render the first workload, comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine; provide the first plurality of frames to a display engine; thereafter send the first plurality of frames to a display panel; render the second workload, comprising to render, from the second workload, a second plurality of frames in the rendering engine; provide the second plurality of frames to the display engine; and thereafter send the second plurality of frames to the display panel.
receive a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level ([0002,0005,0010,0018,0025], Kaeser discloses a system and a method for dynamically adjusting rendering parameters based on user movements. In particular, the system dynamically adjusts the level-of detail (LOD) at which a 3D model is being rendered based on viewpoint movement data associated with the user viewing the 3D model such as 3D virtual reality environment via a head-mounted display. The LOD corresponds to an output resolution. Para.[0018], when the user’s head velocity exceeds a velocity threshold, image frames are rendered at a first LOD. When the user’s head movement is below the low velocity threshold, the image frames are rendered at a second LOD which is higher than the first LOD. It is understood that the virtual reality application would generate commands (e.g., a first LOD) to the image processing unit. Then, the image processing unit renders the image frames at the first LOD), and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level ([0005,0010,0018], when the user’s head movement is below the low velocity threshold, the image frames are rendered at the second LOD. In other words, the processor would receive the second LOD from the virtual reality application); render the first workload, comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine ([0018], the frames are rendered at the second LOD (lower resolution) when the user’s head movement exceeds the low velocity threshold); provide the first plurality of frames to a display engine ([0035]); thereafter send the first plurality of frames to a display panel ([0028], the rendered 3D model is sent to a display 116 for displaying); render the second workload, comprising to render, from the second workload, a second plurality of frames in the rendering engine ([0005,0010,0018], the image processing unit receives the second LOD for rendering the frames); provide the second plurality of frames to the display engine {[0035]); and thereafter send the second plurality of frames to the display panel ([0028]).

Regarding claim 10; Patney and Kaeser teach the graphics processing unit of claim 9 as described above. Patney further teaches scheduler logic to schedule groups of instructions (Fig.2, [0032], scheduler unit 220 is configured to track state information related to various tasks and to manage the execution of a plurality of tasks on one or more GPCs 250).
Regarding claim 11; Patney and Kaeser teach the graphics processing unit of claim 10 as described above. Patney further teaches a plurality of arithmetic units coupled to the plurality of register files, wherein the plurality of arithmetic logic units are to perform operations on integer data types ([0052], each core 450 includes an integer arithmetic logic unit. The core 450 is coupled to the register file 420. Thus, the integer arithmetic logic unit is coupled to the register file 420).
Regarding claim 12; Patney and Kaeser teach the graphics processing unit of claim 11 as described above. Patney further teaches at least one memory unit (Load/Store unit LSU 454, Fig.4).
Regarding claim 13; Patney and Kaeser teach the graphics processing unit of claim 12 as described above. Patney further teaches the memory unit comprises a load and store unit (Load/Store unit LSU implements load and store operations, [0052], Fig.4).
Regarding claim 15; Patney and Kaeser teach the graphics processing unit of claim 9 as described above. The limitation of claim 15 is substantially similar to claim 3. Thus, claim 15 is rejected similar to the rejection of claim 3.
Regarding claim 16; Patney and Kaeser teach the graphics processing unit of claim 9 as described above. The limitation of claim 16 is substantially similar to claim 4. Thus, claim 16 is rejected similar to the rejection of claim 4.
Regarding claim 17; Patney teaches a graphics processor, comprising: 
a register file to store information (register file 420, Fig.4); 
a plurality of arithmetic logic units coupled to the register file ([0052], each core 450 includes an integer arithmetic logic unit. The core 450 is coupled to the register file 420. Thus, the integer arithmetic logic unit is coupled to the register file 420); 
a plurality of texture units coupled to the register file (a plurality of texture units 345 is coupled to the SM 340 including the register file 420, Fig.3A, [0041]); and 
a non-transitory storage memory comprising instructions that when executed cause the graphics processor to perform a foveated rendering (abstract, [0021], claim 20, a non-transitory computer readable storage medium storing instructions for rendering images utilizing a foveated rendering algorithm).
Patney does not teach receive a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level, and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level; render the first workload, comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine; provide the first plurality of frames to a display engine; thereafter send the first plurality of frames to a display panel; render the second workload, comprising to render, from the second workload, a second plurality of frames in the rendering engine; provide the second plurality of frames to the display engine; and thereafter send the second plurality of frames to the display panel.
receive a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level ([0002,0005,0010,0018,0025], Kaeser discloses a system and a method for dynamically adjusting rendering parameters based on user movements. In particular, the system dynamically adjusts the level-of detail (LOD) at which a 3D model is being rendered based on viewpoint movement data associated with the user viewing the 3D model such as 3D virtual reality environment via a head-mounted display. The LOD corresponds to an output resolution. Para.[0018], when the user’s head velocity exceeds a velocity threshold, image frames are rendered at a first LOD. When the user’s head movement is below the low velocity threshold, the image frames are rendered at a second LOD which is higher than the first LOD. It is understood that the virtual reality application would generate commands (e.g., a first LOD) to the image processing unit. Then, the image processing unit renders the image frames at the first LOD), and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level ([0005,0010,0018], when the user’s head movement is below the low velocity threshold, the image frames are rendered at the second LOD. In other words, the processor would receive the second LOD from the virtual reality application); render the first workload, comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine ([0018], the frames are rendered at the second LOD (lower resolution) when the user’s head movement exceeds the low velocity threshold); provide the first plurality of frames to a display engine ([0035]); thereafter send the first plurality of frames to a display panel ([0028], the rendered 3D model is sent to a display 116 for displaying); render the second workload, comprising to render, from the second workload, a second plurality of frames in the rendering engine ([0005,0010,0018], the image processing unit receives the second LOD for rendering the frames); provide the second plurality of frames to the display engine ([0035]); and thereafter send the second plurality of frames to the display panel ([0028]).
. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Patney et al. (US Pub 2017/0263046 A1) in view of Kaeser et al. (US Pub 2016/019423 A1) as applied to claim 9 above; further in view of Lim et al. (US Pub 2017/0340969 A1).
Regarding claim 14; Patney and Kaeser teach the graphics processing unit of claim 9 as described above. The limitation of claim 14 is substantially similar to claim 2. Thus, claim 14 is rejected similar to the rejection of claim 2.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patney et al. (US Pub 2017/0263046 A1) in view of Kaeser et al. (US Pub 2016/019423 A1) as applied to claim 17 above; further in view of Watanabe et al. (US Pub 2017/0072305 A1).
Regarding claim 18; Patney and Kaeser teach the graphics processing unit of claim 17 as described above. Patney discloses that the graphic processing unit is to communicate with a head-mounted display comprising the display panel (see Fig.8, [0088], the processor 810 is communicating with a head mounted display comprising a left eye display 822 and a right eye display 824).
Patney and Kaeser do not teach an interface to communicate with a head-mounted display comprising the display panel.
Watanabe teaches an interface (Fig.1, an input/output unit 23) to communicate with a headset (Fig.1, the input/output unit 23 of a game processing apparatus is communicating with an input/output interface I/F unit 13 of a head-mounted device 10. The HMD includes a sensor 12 for detecting a movement of a head of a player. Head movement information is transmitted to the game processing 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Patney to include an interface to communicate a game processing apparatus with a head-mount device. The motivation would have been in order to exchange information between the head-mount device and the graphic processing unit. Transmitting the head movement information would enable the player to stay more immersed in the game (Watanabe, [0002]).
Regarding claim 19; Patney, Kaeser, and Watanabe teach the graphics processing unit of claim 88 as described above. Patney does not teach the interface is to receive motion tracking information from the headset.
	Watanabe teaches that the interface is to receive motion tracking information from the headset (see the analysis of claim 18 above, Watanabe in [0002], the interface receives head motion information from the sensor 12). 
The motivation is the same as claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nystad (US Pub 2014/0354644 A1) discloses that an application provides shader programs to a graphic processing pipeline 3.
Janczak et al. (US Pub 2015/0287240 A1) discloses that Coarse Pixel Shading (CPS) can significantly reduce the cost of shading with little or no perceivable impact on image quality ([0076]).

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H TRUONG/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691